Cook, J.,
concurring in judgment. I agree with the sanction imposed by the majority and therefore concur in judgment. I disagree, however, with the majority’s conclusion that the respondent violated DR 1-102(A)(3) by engaging in illegal conduct involving “moral turpitude.” I would adopt the board’s finding that there was insufficient evidence of a DR 1 — 102(A)(3) violation.
Acts of “moral turpitude” are not precisely defined. See Disciplinary Counsel v. Burkhart (1996), 75 Ohio St.3d 188, 190, 661 N.E.2d 1062, 1064-1065. But we usually characterize them as involving “baseness, vileness, or the depravity in private and social duties which [a] man owes to his fellow man, or to society in general.” Id. (internal quotations omitted), quoting State v. Adkins (1973), 40 Ohio App.2d 473, 475, 69 O.O.2d 416, 417, 320 N.E.2d 308, 310. The respondent’s actions leading to her conviction for attempted obstruction of justice arguably fit this definition. As the majority acknowledges, however, we undertake an independent review of the circumstances underlying a criminal conviction “to determine if they manifest the requisite lack of social conscience and depravity beyond any established criminal intent.” Burkhart, 75 Ohio St.3d at 191, 661 N.E.2d at 1065.
The majority finds moral turpitude based on its finding that the respondent “attempted to undermine the effectiveness of a drug raid conducted by federal and local law enforcement officers by secretly informing a former client about the imminent raid.” The panel, however, made no such finding and instead recognized that the respondent “had no malicious intent and simply exercised very poor judgement * * *.” The board concurred with the panel, apparently believing that what motivated the respondent was a desire to keep her client out of jail rather than an intent to undermine the entire large-scale drug raid. This *89interpretation of the respondent’s conduct is certainly plausible: she tipped only one person out of approximately seventy who were arrested in the raid by federal and local law enforcement agencies.
Jonathan E. Coughlan, Disciplinary Counsel, and Kevin L. Williams, Assistant Disciplinary Counsel, for relator.
Geoffrey Stem, for respondent.
I agree that the sanction imposed today is warranted for violations of DR 1-102(A)(4), 1-102(A)(5), and 1-102(A)(6). But I would not depart from the board’s conclusion that this misconduct did not present a violation of DR 1-102(A)(3).